

THE GILLETTE COMPANY FINANCIAL PLANNING
REIMBURSEMENT PROGRAM
REVISED OCTOBER 2004
(with amendments adopted through August 21, 2006)


Eligibility               Each executive of the Company who (i) is generally
treated as a United States employee for employment and benefit purposes, (ii) is
not eligible for the Company's Senior Executive Financial Planning Program, and
(iii) is either a grade level 25 or above, or holds any of the following By-Law
officer positions in The Gillette Company: Vice President, Internal Auditor,
Patent and Trademark Counsel, or Secretary.


Program Benefit         Reimbursement by Company of financial counseling, estate
planning, tax preparation, retirement and other related financial planning
services for the participant and his/her spouse, domestic partner or dependent
children.


Available Providers      Any qualified tax, financial, legal or similar firm
selected by participant.


Excluded Services       Brokerage or other investment transaction fees; asset
management fees; insurance premiums; services for individuals other than
participant, his/her spouse or domestic partner and dependent children.


Maximum Benefit        During employment: $5,000 of reimbursements received in
any calendar year.
 
               Following retirement under a Company-sponsored retirement plan:
$3,000 of reimbursements received in any calendar year, over the participant's
life.


               Employees who terminate under the terms of a Company Change of
Control Severance plan will receive a lump sum payment of these amounts on or
about January 1 annually. An employee who is considered “bridgeable” under the
terms of The Gillette Company’s Retirement Plan will be eligible to receive the
active amount until his or her earliest retirement date.


Tax Effects             Program benefits received by participant will be
includable in compensation. The participant is responsible for applicable
Federal and State income taxes and FICA taxes.


Termination of           Last day of calendar year in which participant ceases
to be an
Participation            eligible executive, unless participant qualifies for
retirement benefits under this program.


Program Amendment     At discretion of the Company, by action of the
Compensation
and Termination         Committee of the Board of Directors, without requirement
of advance notice.


Effective Date          January 1, 1999 (for eligible executives on or after
such date).




                                    By: /s/ Edward E. Guillet________________
      Senior Vice President - Human Resources


[reflects amendments adopted through August 21, 2006]

 